UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-01528 Bruce Fund, Inc. (Exact name of registrant as specified in charter) Bruce Fund, Inc. 20 N. Wacker Drive, Suite 2414Chicago, IL60606 (Address of principal executive offices)(Zip code) R. Jeffrey Bruce Bruce and Co. 20 N. Wacker Drive, Suite 2414 Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:312-236-9160 Date of fiscal year end:6/30 Date of reporting period:3/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Bruce Fund, Inc. Schedule of Investments March 31, 2012 (Unaudited) Shares or Principal Amount Value Common Stocks — 40.6% Consumer Discretionary — 1.4% DIRECTV, Class A (a) $ ICG Group, Inc. (a) Consumer Staples — 2.4% Diamond Foods, Inc. (a) Omega Protein Corp. (a) Energy — 2.7% Admiral Bay Resources, Inc. (a) (b) (c) C&J Energy Services, Inc. (a) Double Eagle Petroleum Co. (a) SandRidge Energy, Inc. (a) Financials — 3.8% Allstate Corp./The GAINSCO, Inc. (b) RLI Corp. Health Care — 8.3% Abbott Laboratories Agenus, Inc. (a) Durect Corp. (a) EDAP TMS S.A. ADR (a) Elan Corp., PLC ADR (a) Merck & Co., Inc. Pfizer, Inc. Industrials — 11.9% AirBoss of America Corp. AMERCO Astrotech Corp. (a) Titan International, Inc. US Ecology, Inc. Information Technology — 1.8% International Business Machines Corp. Materials — 3.3% Flotek Industries, Inc. (a) Kinross Gold Corp. Solitario Exploration & RoyaltyCorp. (a) Utilities — 5.0% Calpine Corp. (a) Integrys Energy Group, Inc. NextEra Energy, Inc. Pepco Holdings, Inc. UniSource Energy Corp. Total Common Stocks (Cost $121,299,582) Convertible Preferred Stocks — 3.1% Energy — 3.0% ATP Oil & Gas Corp. 8.000% (d) PetroQuest Energy, Inc.,Series B, 6.875% SandRidge Energy, Inc., 8.500% Utilities — 0.1% AES Trust III, 6.750% Total Convertible Preferred Stocks (Cost $13,324,316) Corporate Bonds — 12.6% Consumer Discretionary — 2.5% $ Land O'Lakes Capital Trust I, 7.450%, 3/15/28 (d) XM Satellite Radio, Inc., 13.000%, 8/1/13 (d) Energy — 4.9% ATP Oil & Gas Corp., 11.875%, 5/1/15 Endeavour International Corp, 12.000%, 3/1/18 (d) Hercules Offshore, Inc., 10.500%, 10/15/17 (d) McMoRan Exploration Co., 11.875%, 11/15/14 Whiting Petroleum Corp., 7.000%, 2/1/14 Financials — 1.6% Security Benefit Life Insurance Co., 7.450%, 10/1/33 (d) Health Care — 0.5% EDAP TMS S.A., 9.000%, 6/30/14 (b) (c) (f) Utilities — 3.1% Constellation Energy Group, Inc., 7.600%, 4/1/32 Mirant Americas Generation LLC, 9.125%, 5/1/31 ONEOK, Inc., 6.000%, 6/15/35 Total Corporate Bonds (Cost $36,503,579) Convertible Corporate Bonds — 10.7% Consumer Discretionary — 1.1% Midway Games, Inc., 6.000%, 9/30/25 (b) (c) (e) XM Satellite Radio, Inc., 7.000%, 12/1/14 (d) Energy — 1.7% BPZ Resources, Inc., 6.500%, 3/1/15 Endeavour International Corp., 5.500%, 7/15/16 (d) Health Care — 6.8% Cell Genesys, Inc., 3.125%, 5/1/13 (b) (c) deCODE Genetics, Inc., 3.500%, 4/15/11 (a) (b) (e) Human Genome Sciences, Inc., 3.000%, 11/15/18 InterMune, Inc., 5.000%, 3/1/15 Isis Pharmaceuticals, Inc., 2.625%, 2/15/27 (d) Isis Pharmaceuticals, Inc., 2.625%, 2/15/27 MannKind Corp., 3.750%, 12/15/13 MannKind Corp., 5.750%, 8/15/15 Oscient Pharmaceuticals Corp., 12.500%, 1/15/11 (a) (b) (c) (e) ViroPharma, Inc., 2.000%, 3/15/17 Industrials — 0.8% Titan International, Inc., 5.625%, 1/15/17 (d) Utilities — 0.3% UniSource Energy Corp., 4.500%, 3/1/35 Total Convertible Corporate Bonds(Cost $49,847,181) U.S. Government Bonds — 14.9% U.S. Treasury "Strips", 0.000%, 8/15/28 U.S. Treasury "Strips", 0.000%, 8/15/29 U.S. Treasury "Strips", 0.000%, 2/15/36 U.S. Treasury "Strips", 0.000%, 2/15/41 Total U.S. Government Bonds(Cost $39,449,512) U.S. Municipal Bonds— 0.0% Indianapolis Airport Authority, 6.500%, 11/15/31 (a) (b) (e) Total U.S. Municipal Bonds (Cost $165,996) Money Market — 17.6% Fidelity Institutional Money Market - Treasury Only Class I, 0.010% (g) Total Money Market (Cost $60,819,387) Total Investments (Cost $321,409,553) — 99.5% Other Assets in Excess of Liabilities — 0.5% Net Assets — 100.0% $ (a) Non-cash income producing security. (b) Illiquid Security. (c) This security is currently valued according to the fair value procedures approved by the Board of Directors. (d) Private Placement and restricted security under Rule 144A of the Securities Act of 1933. (e) In default. (f) Private placement restricted security. (g) Rate disclosed is the seven day yield as of March 31, 2012. ADR – American Depositary Receipt PLC – Public Liability Company See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. NOTES TO THE SCHEDULE OF INVESTMENTS MARCH 31, 2012 (UNAUDITED) At March 31, 2012, the breakdown of net unrealized appreciation and tax cost of investments for federal income tax purpose is as follows: Gross Unrealized Appreciation $ Gross Unrealized (Depreciation) $ ) Net Appreciation on Investments $ Tax Cost $ At March 31, 2012, the difference between book basis and tax basis unrealized appreciation (depreciation) is attributable to the deferral of post-October losses in the amount of $171,987. Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period.Actual results could differ from those estimates.The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Security Transactions and Related Income –Investment transactions are accounted for no later than the first calculation of the Net Asset Value (“NAV”) on the business day following the trade date.For financial reporting purposes, however, security transactions are accounted for on the trade date on the last business day of the reporting period.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political development in specific country or region. Securities Valuation and Fair Value Measurements – In accordance with Accounting Standards Codification 820, “Fair Value Measurements and Disclosures” (“ASC 820”), fair value is defined as the price that the trust would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market of the investment.ASC 820 established a three-tier hierarchy to maximize the use of the observable market data and minimize the use of unobservable inputs and to establish classification of the fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique).Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability, developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability, developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks and American Depositary Receipts (ADR’s) are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. BRUCE FUND, INC. NOTES TO THE SCHEDULE OF INVESTMENTS - continued MARCH 31, 2012 (UNAUDITED) Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds.These securities will be categorized as Level 1 securities. Fixed income securities, including convertible preferred stocks, corporate bonds, convertible corporate bonds, U.S. government bonds, and U.S. municipal bonds, are valued using market quotations in an active market, will be categorized as Level 1 securities.However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices.These securities will generally be categorized as Level 2 securities.If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board.These securities will be categorized as Level 3 securities.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value.These securities will be classified as Level 2 securities. The following is a summary of the inputs used to value the Fund’s assets as of March 31, 2012: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks * $- Convertible Preferred Stocks - - Corporate Bonds - Convertible Corporate Bonds - U.S. Government Bonds - - U.S. Municipal Bonds - - Money Market - - Total *Refer to the Schedule of Investments for industry classifications. The Fund did not hold any securities during the reporting period which transferred between Levels 1 and 2. In the absence of a listed price quote, or a supplied price quote which is deemed to be unrepresentative of the actual market price, the Adviser shall use any or all of the following criteria to value Level 3 securities: · Last sales price · Price given by pricing service · Last quoted bid & asked price · Third party bid & asked price · Indicated opening range BRUCE FUND, INC. NOTES TO THE SCHEDULE OF INVESTMENTS-continued MARCH 31, 2012 (UNAUDITED) Following is a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value for the Fund: Balance as of June 30, 2011 Realized gain (loss) Amortization/Accretion Change in unrealized appreciation Purchases Sales Transfer into Level 3* (a) Transfer out of Level 3* (b) Balance as of March 31, 2012 Common Stock $
